                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


O’KEEFER D. HOOKER,

                        Plaintiff,

                v.                                              Case No. 20-C-39

DEREEMEYUM HAYNES, et al.,

                        Defendants.


                                               ORDER


        Plaintiff O’Keefer Hooker filed a complaint under 42 U.S.C. § 1983 alleging that his civil

rights were violated. On April 28, 2020, the court ordered Plaintiff to notify the Clerk of Court’s

office of any change in his address by May 19, 2020. The court warned Plaintiff that a failure to

do so could affect his legal rights. To date, Plaintiff has failed to update his address with the court.

        Federal Rule of Civil Procedure 41(b) provides for involuntary dismissal for failure to

prosecute an action or to comply with court orders. Plaintiff’s failure to comply with the court’s

order that he notify the Clerk of Court of any change in his address has stalled the litigation of this

case. While no case should be dismissed for failure to prosecute without a warning to the plaintiff,

Bolt v. Loy, 227 F.3d 854, 856 (7th Cir. 2000), the court specifically warned Plaintiff that his

failure to update his address could result in dismissal. Unfortunately, advanced warning has

proven ineffective. Even if Plaintiff did not receive the court’s warning because of the change in

his address, plaintiffs “may not hide behind a court’s inability to warn him of impending dismissal

when their own actions make such a warning impossible.” In re Ericson, 175 F. App’x 58, 60 (7th

Cir. 2006). I am satisfied that the action of dismissal without prejudice is appropriate.




         Case 1:20-cv-00039-WCG Filed 05/27/20 Page 1 of 2 Document 21
       IT IS THEREFORE ORDERED that Plaintiff’s action is hereby dismissed without

prejudice. The Clerk is directed to enter judgment accordingly.

       Dated at Green Bay, Wisconsin this 27th day of May, 2020.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, District Judge
                                                    United States District Court




                                               2

         Case 1:20-cv-00039-WCG Filed 05/27/20 Page 2 of 2 Document 21
